Citation Nr: 0212959	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine with regional 
midthoracic myofascial pain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's left shoulder calcific tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the right knee. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from April 1977 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).

The appeals listed on the first page of this decision were 
previously before the Board in March 2001, but were remanded 
for additional development.  The requested development has 
been completed, and the appeals have been returned for 
further consideration.  

As noted in the March 2001 remand, a notice of disagreement 
with a September 1997 rating decision was received in 
September 1997.  This notice of disagreement concerned the 
issues of entitlement to service connection for hearing loss 
of the right ear, entitlement to service connection for 
bilateral tinnitus, entitlement to service connection for a 
left Achilles tendon disability, entitlement to an evaluation 
in excess of 20 percent for a lumbar spine disability, and 
entitlement to an evaluation in excess of zero percent for 
calcific tendonitis of the left shoulder.  A statement of the 
case for these issues was sent to the veteran in October 
1997, and a supplemental statement of the case was sent in 
March 1998.  The veteran was informed by letter in March 1998 
that a substantive appeal would be required in order to 
complete his appeal of these issues, and that it must be 
submitted by September 19, 1998.  The veteran did not submit 
a substantive appeal.  Therefore, the issues of entitlement 
to service connection for hearing loss of the right ear, for 
bilateral tinnitus, and for a left Achilles tendon disability 
are not on appeal.  The issues of the evaluation of the 
veteran's lumbar spine disability and left shoulder 
disability are before the Board not as the result of an 
appeal of the September 1997 rating decision, but due to an 
appeal of an October 1999 rating decision.

In addition to the issues listed on the first page of this 
decision, the statement of the case mailed to the veteran in 
December 1999 included the issues of entitlement to an 
evaluation in excess of 30 percent for a left knee 
disability, and entitlement to a total disability rating for 
individual unemployability due to service connected 
disabilities.  However, a review of the record indicates that 
the veteran's December 1999 notice of disagreement did not 
include either of these issues.  Furthermore, his March 2000 
substantive appeal specifically stated that he wished to drop 
his claim for entitlement to a total rating due to individual 
unemployability.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal. 38 
C.F.R. § 20.200.  A written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
If the RO gave notice that adjudicative determinations were 
made on several issues at the same time, the specific 
determinations with which the veteran agrees must be 
identified.  38 C.F.R. § 20.201.  As the veteran did not 
submit a notice of disagreement with the issues of 
entitlement to an evaluation in excess of 30 percent for a 
left knee disability and entitlement to a total disability 
rating for individual unemployability, and did not submit a 
substantive appeal with the issue of entitlement to a total 
rating due to individual unemployability, these issues are 
not included on appeal to the Board. 

An April 2002 rating decision issued subsequent to the 
completion of the development requested in March 2001 
increased the evaluation for the veteran's lumbar spine 
disability to 60 percent.  The veteran has not expressed 
satisfaction with the 60 percent evaluation.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet .App. 35 (1993).  Therefore, this issue 
remains on appeal.  

As a preliminary matter, the Board notes that the regulation 
concerning the evaluation of the veteran's degenerative disc 
disease of the lumbar spine with regional midthoracic 
myofascial pain syndrome, 38 C.F.R. § 4.71a, Code 5293, has 
changed, effective from September 23, 2002.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In addition, the Board must give the veteran notice 
of the new law or regulation before proceeding with a 
decision.  However, as noted above, the veteran is currently 
in receipt of a 60 percent evaluation for his lumbar spine 
disability.  This is the highest evaluation available under 
both the old and the new versions of 38 C.F.R. § 4.71a, Code 
5293.  See 38 C.F.R. § 4.71a, Code 5293 (2001); 67 Fed. Reg. 
54,345 (August 22, 2002) (to be codified as amended at 
38 C.F.R. § 4.71a, Code 5293).  The possibility of an 
evaluation in excess of 60 percent will have to be considered 
under the provisions of regulations and rating codes other 
than 38 C.F.R. § 4.71a, Code 5293.  Therefore, the Board 
finds that no possible harm can result from consideration of 
the veteran's appeal without notification of the change in 
this rating code.  As there is no possibility of harm, the 
Board will proceed with consideration of the veteran's appeal 
without further delay.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  The veteran is in receipt of the highest evaluation 
available under the appropriate rating code for his 
degenerative disc disease of the lumbar spine with regional 
midthoracic myofascial pain syndrome; there is no evidence of 
fracture of the vertebra, cord involvement, or ankylosis, and 
there is no evidence of an unusual disability picture due to 
factors such as frequent hospitalizations or marked 
interference with employability.  

2.  The veteran has limitation of abduction of his left 
shoulder to shoulder level, with objective evidence of pain 
on motion, and evidence of flare-ups.  

3.  The veteran's right knee has full extension, and flexion 
that ranges from 115 to 140 degrees, without objective 
evidence of pain on motion, excess fatigability, 
incoordination, or weakness.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 60 percent for degenerative disc disease of the lumbar 
spine with regional midthoracic myofascial pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.71a, Codes 5285-5295 
(2001); 67 Fed. Reg. 54,345 (August 22, 2002) (to be codified 
as amended at 38 C.F.R. § 4.71a, Code 5293).  

2.  The criteria for a 20 percent evaluation for the 
veteran's left shoulder calcific tendonitis have been met; 
the criteria for an evaluation in excess of 20 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5019, 5201 (2001). 

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative changes of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5010, 5260, 5261 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations for his service 
connected disabilities are inadequate to reflect their 
current level of severity.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  In addition, the VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him medical examinations in conjunction with his 
claim.  The March 2001 remand noted that additional records 
should be obtained, and that the veteran should be afforded a 
new orthopedic examination.  A June 2001 letter to the 
veteran explained to him the changes resulting from the VCAA.  
The letter noted that it was the responsibility of VA to 
obtain records from federal agencies.  However, it also 
notified the veteran that it was his responsibility to 
provide certain information, including the names, addresses, 
and treatment dates for each health care provider who had 
treated his claimed disabilities.  The veteran did not 
respond to this request.  The Board must conclude that the 
duties to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

Lumbar Spine

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with regional midthoracic 
myofascial pain syndrome was established in a September 1997 
rating decision.  A 20 percent evaluation was assigned for 
this disability.  An October 1999 rating decision issued 
during the course of the current appeal increased the 
evaluation for this disability to 40 percent.  An April 2002 
rating decision increased the evaluation to 60 percent.  

As noted in the introduction, the veteran's degenerative disc 
disease of the lumbar spine has previously been evaluated 
under the rating code for intervertebral disc syndrome.  
However, the current 60 percent evaluation is the highest 
rating that can be assigned under this rating code.  
38 C.F.R. § 4.71a, Code 5293 (2001); 67 Fed. Reg. 54,345 
(August 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Code 5293).  Therefore, the Board will examine 
whether or not there is an appropriate rating code which may 
provide for a higher evaluation for the veteran's disability.  

The Board finds that there is no other rating code under 
which an evaluation in excess of 60 percent may be assigned 
for the veteran's lumbar spine disability.  The rating code 
for residuals of a fracture of the vertebra provides for a 
100 percent rating when there is cord involvement that leaves 
the veteran bedridden or requiring long leg braces.  
38 C.F.R. § 4.71a, Code 5285.  However, there is no evidence 
of cord involvement in the current case.  The rating code for 
complete bony fixation of the spine provides for a 100 
percent rating when there is ankylosis at an unfavorable 
angle, with marked deformity and involvement of the major 
joints.  38 C.F.R. § 4.71a, Code 5286.  But again, there is 
no evidence to show that the veteran has any ankylosis of the 
spine.  These are the only two rating codes for the spine 
that allow for an evaluation in excess of 60 percent.  
Therefore, entitlement to an evaluation in excess of 60 
percent for the veteran's degenerative disc disease is not 
warranted on a schedular basis.  38 C.F.R. § 4.71a, Codes 
5285-5295.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The last two VA 
examinations were negative for a history of recent 
hospitalization for the back disability, and there is no 
indication of a hospitalization in the VA treatment records.  
The September 1999 VA examination stated that the veteran was 
employed.  Although it noted that his back disability 
resulted in some work restrictions, there was no indication 
that the veteran had frequently missed work due to his 
disability.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Therefore, entitlement to an 
increased evaluation for the veteran's degenerative disc 
disease of the lumbar spine with regional midthoracic 
myofascial pain syndrome is not warranted.  


Left Shoulder

Entitlement to service connection for calcific tenderness of 
the left shoulder was established in a September 1997 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  An October 1999 rating decision increased the 
evaluation to the current 10 percent rating.  

The rating code does not contain an entry for calcific 
tendonitis.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's calcific tendonitis of the left shoulder is 
evaluated under the rating code for bursitis.  This rating 
code states that the disability is to be evaluated on the 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5019.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

At this juncture, the Board notes that normal range of motion 
for the shoulder is from zero to 180 degrees of flexion, zero 
to 180 degrees of abduction, and 90 degrees of both internal 
and external rotation.  38 C.F.R. § 4.71, Plate I.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

Private medical records from May 1999 show that there was 
decreased abduction to 90 degrees of the left shoulder.  The 
impression was adhesive bursitis of the left shoulder.  

The veteran was afforded a VA examination of the left 
shoulder in September 1999.  He was said to be right handed.  
His current complaints were of weakness and decreased rang of 
motion.  He reported a flare up about every two months, which 
would last approximately 48 hours.  These were precipitated 
by lifting, and alleviated by local heat.  The veteran 
reported that he was unable to lift his shoulder at all 
during flare ups.  He did not require a brace, and did not 
have a history of surgery.  There was no known history of 
dislocation or of inflammatory arthritis.  The veteran 
reported that his shoulder disability prevented him from 
working more than 30 hours each week, and he said he loses 
work due to his shoulder approximately two to four days each 
week.  Range of motion of the left shoulder revealed forward 
flexion of zero to 155 degrees, abduction of zero to 100 
degrees, external rotation of zero to 60 degrees, and 
internal rotation of zero to 45 degrees.  The diagnoses 
included calcific tenderness.  

VA treatment records from August 2000 state that the veteran 
continued to complain of pain of the left shoulder.  He also 
complained of numbness and weakness, with on and off muscle 
twitching, which were new symptoms.  

The veteran underwent an additional VA examination of his 
left shoulder in July 2001.  He stated that his left shoulder 
pain did not radiate, but that his subjective feeling of 
weakness did radiate into the arm.  He denied any numbness or 
tingling.  The intensity of his pain was 5/10 when constant, 
and 6/10 during flare ups.  His flare ups were caused by use 
and overhead activity, and were relieved by rest and heat.  
On examination, there was no evidence of atrophy or disuse.  
He was tender to palpation over the anterior aspect and the 
anterolateral aspect of his shoulder.  He had 160 degrees of 
abduction, 160 degrees of forward flexion, 80 degrees of 
external rotation, and 60 degrees of internal rotation.  The 
veteran retained 5/5 strength in all movements and muscles, 
and there was no evidence of weakness in the left upper 
extremity.  The veteran demonstrated visible discomfort with 
active range of motion of his left shoulder.  Although the 
veteran had subjective feelings of weakness and fatigability, 
he did not demonstrate incoordination, excessive 
fatigability, or weakness on movement.  The assessment was 
left shoulder impingement.  

The Board finds that entitlement to a 20 percent evaluation 
for the veteran's left shoulder disability is warranted.  The 
May 1999 private examination states that the veteran's 
abduction was limited to 90 degrees.  This equates to 
shoulder level, which merits a 20 percent evaluation under 
38 C.F.R. § 4.71a, Code 5201.  The Board notes that the 
September 1999 VA examination found 100 degrees of abduction, 
and that the July 2001 VA examination showed 160 degrees of 
abduction, both of which represent less than the loss 
required for a 20 percent evaluation.  However, the Board 
notes that there was some objective evidence of pain of the 
left shoulder on movement at the July 2001 examination.  
Furthermore, he experiences periodic flare ups which can 
affect his employment.  Therefore, in view of the May 1999 
finding of only 90 degrees of abduction, and the objective 
evidence of pain on motion, the Board finds that the evidence 
both for and against the veteran's claim is equally balanced, 
and resolves all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107(b).  

The Board has also considered entitlement to an evaluation in 
excess of 20 percent for the veteran's left shoulder 
disability, but this is not supported by the record.  As the 
left shoulder is the veteran's minor shoulder, limitation of 
motion of the arm to 25 degrees from his side is required for 
a 30 percent evaluation.  Neither the May 1999 private 
examination, the September 1999 VA examination, or the July 
2001 VA examination show that the range of motion of the left 
arm is limited to 25 degrees from his side.  In addition, 
although the veteran has subjective complaints of weakness of 
the left arm, the July 2001 VA examination was negative for 
objective evidence of weakness, excess fatigability, or 
incoordination.  Objective evidence of pain on motion was 
noted, but on this examination even with the pain, the 
veteran was able to move his left arm to just short of full 
range of motion and far beyond that required for a 30 percent 
evaluation in all movements.  Therefore, an evaluation in 
excess of 20 percent is not warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Code 5201.  

Right Knee

Entitlement to service connection for a right knee disability 
as secondary to a service connected left knee disability was 
established in an October 1999 rating decision.  A 10 percent 
evaluation was assigned for this disability, which currently 
remains in effect.  

The veteran's right knee disability is evaluated under the 
rating code for traumatic arthritis.  This states that 
traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  As noted above, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  38 C.F.R. 
§ 4.71a, Code 5003.  

Flexion of the knee that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  Limitation 
of extension of the knee to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 concerning 
pain, excess fatigability, incoordination, and weakness are 
also be considered.  

At this juncture, the Board notes that the normal range of 
motion of the knee is 140 degrees of flexion and zero degrees 
of extension.  4.71, Plate II.  

The May 1999 private examination found that there was marked 
tenderness over the medial joint space of both knees, 
especially over the medial meniscus.  The impression was 
degenerative arthritis with early degeneration bilaterally.  

The September 1999 VA examination found that both knees were 
stable, with no joint effusion.  The right knee had range of 
motion from zero to 115 degrees of flexion, and could be 
fully extended.  The diagnoses included degenerative 
arthritis of both knees.  However, an X-ray study taken at 
this time was negative for degenerative or inflammatory 
changes of the knees.  

February 2000 VA treatment records state that the stability 
of both knees was not bad.  However, April 2001 VA treatment 
records state that the right knee has medial collateral 
ligament laxity.  

The veteran described an achy pain of the right knee at the 
July 2001 VA examination.  This was exacerbated by cold, 
bending, squatting, and using stairs.  The pain had a 
constant intensity of 4/10, with 6/10 noted on flare ups.  On 
examination, there was no tenderness to palpation.  There was 
also no atrophy or disuse.  The range of motion was from full 
extension to 140 degrees of flexion.  The knee was stable to 
testing.  The assessment was right knee pain, likely due to 
degenerative joint disease.  There was no discomfort noted on 
range of motion testing.  The right knee did not have muscle 
atrophy or other evidence of disuse, and although the veteran 
had subjective complaints of weakness, fatigability, and 
pain, there was no objective evidence of these factors or of 
incoordination.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent is not merited for the veteran's right knee 
disability.  In order to merit a 20 percent evaluation, 
flexion must be limited to 30 degrees, or extension to 15 
degrees.  38 C.F.R. § 4.71a, Codes 5260, 5261.  However, both 
VA examinations found that the veteran retains full 
extension.  Moreover, his flexion ranged from 115 degrees to 
140 degrees, which is far in excess of that which would 
warrant a higher evaluation.  Finally, the July 2001 VA 
examination found that there was no discomfort on range of 
motion testing, and that there was no objective evidence of 
weakness, excess fatigability, or incoordination.  Therefore, 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right knee disability is not shown.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine with regional 
midthoracic myofascial pain syndrome is denied.

Entitlement to a 20 percent evaluation for the veteran's left 
shoulder calcific tendonitis is granted, subject to the laws 
and regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the right knee is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

